                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

IN RE: MINH VU HOANG and        :
_______THANH HOANG_______________

MINH VU HOANG                            :

     Appellant                           :

             v.                          :   Civil Action No. DKC 19-0045

GARY A. ROSEN, et al.                    :

     Appellees                           :

                             MEMORANDUM OPINION

     Appellant Minh Vu Hoang (“Ms. Hoang” or “Appellant”), a debtor

in the underlying bankruptcy case, filed an amended appeal from

(1) an Order entered by United States Bankruptcy Judge Thomas J.

Catliota     on   December   28,    2018,     granting    summary    judgment,

dismissing    counterclaims,       and   permanently     enjoining    her   from

filing actions against the Trustee and estate professionals before

seeking leave of the bankruptcy court and (2) an Order denying her

motion for reconsideration entered February 22, 2019.                Hoang also

seeks to proceed in forma pauperis on her bankruptcy appeal.                (ECF

No. 4-7).     Because the facts and legal arguments are adequately

presented in the briefs and record, oral argument is deemed

unnecessary.      See Fed.R.Bankr.P. 8019; Local Rule 105.6.           For the

reasons that follow, the in forma pauperis application will be

granted and the appeal will be dismissed.
I.   Background

     The Trustee initiated Adversary Proceeding 13-00551 in the

Bankruptcy Court on September 25, 2013, seeking a preliminary and

permanent injunction prohibiting Hoang from filing complaints

against him and certain estate professionals in other courts.         The

Bankruptcy Court issued a preliminary injunction order against

Hoang on October 4, 2013 (ECF No. 6-15) and an Order granting

summary judgment in favor of the Trustee, dismissing Debtor’s

counterclaims   and   permanently   enjoining   her   from   filing   any

further actions against the Trustee or the bankruptcy estate’s

professionals in any forum without filing a motion requesting leave

from this court on August 15, 2014. (ECF No. 6-88). Hoang appealed

the permanent injunction.     The United States District Court for

the District of Maryland dismissed Hoang’s appeal as frivolous

pursuant to 28 U.S.C. § 1915(e)(2) on May 14, 2015, and the

Adversary Proceeding was closed.

     The Trustee filed a motion to reopen the Adversary Proceeding

on November 30, 2018, for the limited purpose of moving to revise

the order granting summary judgment, dismissing counterclaims, and

permanently enjoining Debtor from filing actions to clarify the

names of the parties against whom Hoang may not file new actions

without first requesting leave of court.        (ECF No. 6-107).      The

Bankruptcy Court granted the motion to re-open on December 3, 2018

(ECF No. 6-110) and issued an amended order specifying by name the

                                    2
estate professionals protected on December 28, 2018 as unopposed.

(ECF No. 6-117).

     Appellant filed a notice on December 28, 2018, appealing the

Amended Order entered on December 27, 2018, and concomitantly moved

for reconsideration.     Pursuant to Fed. R. Bankr. P. 8002(b)(2),

the Notice of Appeal does not become effective until the Bankruptcy

Court issues an Order adjudicating the motion for reconsideration.

     The Bankruptcy Court issued an Order denying the motion for

reconsideration on February 21, 2019 (ECF No. 4-5).        Appellant

then filed an amended notice of appeal and an application to

proceed without prepaying fees or costs on March 4, 2019.       (ECF

Nos. 4-6 and 4-7).      Appellant’s designation of the record was

docketed on March 20, 2019 (ECF No. 6) and Appellees’ designation

of the record was docketed on March 27, 2019 (ECF No. 7).

     The Clerk issued correspondence on March 27, 2019, indicating

that Appellant’s brief was due by April 26, 2019, pursuant to Fed.

R. Bankr. P. 8018.     (ECF No. 8).   When the court did not receive

Appellant’s brief timely, an Order was issued on May 9, 2019,

directing Appellant to show cause why her brief was not filed.

(ECF No. 9).

     In responding to the Order to show cause, Appellant filed a

motion seeking copies of unspecified records and for an extension

of time to file a brief.   (ECF No. 10).   Appellees filed a response

in opposition and a motion to dismiss appeal.     (ECF Nos. 11, 12).

                                  3
Appellant’s motion was granted in part and she was provided until

August 1, 2019, to file a brief supporting this appeal and to

respond to Appellees’ motion to dismiss.

      Appellant’s brief was received August 1, 2019, and Appellees

filed a supplemental statement in support of the motion to dismiss

appeal on August 8.      (ECF Nos. 14, 15).       Appellant has not filed

a reply and the time to do so has now expired.

II.   Standard of Review

      The district court reviews a bankruptcy court’s findings of

fact for clear error and conclusions of law de novo. In re Official

Comm. of Unsecured Creditors for Dornier Aviation (N. Am.), Inc.,

453 F.3d 225, 231 (4th Cir. 2006); Fed.R.Bankr.P. 8013.         “A finding

is ‘clearly erroneous’ when although there is evidence to support

it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948); In re Broyles, 55 F.3d 980, 983 (4th Cir. 1995).         “On legal

issues, this [c]ourt ‘must make an independent determination of

the applicable law.’”    In re Fabian, 475 B.R. 463, 467 (D.Md. 2012)

(quoting In re Jeffrey Bigelow Design Group, Inc., 127 B.R. 580,

582   (D.Md.   1991)).     With    respect   to   the   bankruptcy   court’s

application of law to the facts, the district court reviews for

abuse of discretion.     Id. at 467 (citing In re Robbins, 964 F.2d

342, 345 (4th Cir. 1992)).        “[T]he decision of a bankruptcy court

                                      4
‘must be affirmed if the result is correct’ even if the lower court

relied upon ‘a wrong ground or gave a wrong reason.’”              Okoro v.

Wells Fargo Bank, N.A., 567 B.R. 267, 271 (D.Md. 2017) (quoting

SEC v. Chenery Corp., 318 U.S. 80, 88 (1943)). “Thus, this [c]ourt

may ‘affirm the bankruptcy court on any ground supported by the

record.’”   Bellinger v. Buckley, 577 B.R. 193, 195 (D.Md. 2017)

(quoting LeCann v. Cobham (In re Cobham), 551 B.R. 181, 189

(E.D.N.C.), aff’d, 669 Fed.Appx. 171 (4th Cir. 2016), reh’g denied

(Nov. 29, 2016)).

III. Analysis

     As a threshold matter, Appellant’s form application for leave

to proceed in forma pauperis (ECF No. 4-7) demonstrates that she

is impecunious, and the motion will be granted.

     Appellant   appeals    the    Amended    Order    granting     summary

judgment,   dismissing   counterclaims,      and   permanently    enjoining

Debtor from filing any further actions against certain parties

without first filing a motion requesting leave to do so and the

Order denying the motion for reconsideration. The court will focus

on the arguments addressed to the aforementioned Orders, see Levy

v. Kindred, 854 F.2d 682, 685 (4th Cir. 1988) (“[a]bsent exceptional

circumstances, an appellate court will not consider an issue raised

for the first time on appeal”).

     Appellant   has   addressed   no   arguments     concerning    summary

judgment or the counterclaims, but takes exception to the re-

                                    5
opening   of    the   adversary   proceeding   and   alteration   of   the

injunction.     The original Order as it relates to the injunction

dated October 4, 2013, stated:

     ORDERED, that the Debtor is permanently enjoined from
     filing any further actions against the Trustee or the
     bankruptcy estate’s professionals in any forum without
     filing a motion requesting leave from this court.

     The portion of the Amended Order dated December 28, 2018,

pertinent to the injunction states:

     ORDERED, that the Debtor/Defendant Minh Vu Hoang and any
     persons acting in cooperation or concert with her be,
     and they hereby are, PERMANENTLY ENJOINED by filing any
     further actions against the Trustee or the bankruptcy
     estate’s professionals, including, inter alia, Gary A.
     Rosen, Trustee; Gary A. Rosen, Esquire and the law firm
     of Gary A. Rosen, Chartered; Roger Schlossberg, Esquire,
     Frank J. Mastro, Esquire and the law firm of Schlossberg
     & Associates, P.A. d/b/a Schlossberg Mastro & Scanlan;
     and Jocelyn McClure and RE/MAX Allegiance.) without
     filing a Motion requesting leave from this court.

     The Amended Order clarifies that the injunction cannot be

circumvented by operating through others by adding the phrase “and

any persons acting in cooperation or concert with” Hoang and

specifies by name some of the estate professionals that are

protected.

     In   her   brief,   Appellant   complains   that   her   assets   were

consolidated and sold with most of the income paid to the Trustee

leaving her little to pay her sizeable tax debt, that she would

have filed an objection to the Trustee’s motion to reopen the

adversary proceeding if she had received a copy, and that the


                                     6
Barton Doctrine, automatic stays, and the Contempt Order1 issued

in the Bankruptcy Court, collectively and separately, limit her

ability to participate effectively in her bankruptcy action.   She

does not elaborate with specific instances but says that the

Trustee has “use[d] the system to keep Debtor in silence” (ECF No.

14, p. 7).   She argues that reopening the adversary proceeding

should also allow her the opportunity to object to the broader

language included in the amended order entering the injunction,

permit her to move to vacate the contempt order, and allow her and

the public to object to the Trustee’s applications for fees and

expenses.

     The Appellees’ motion to dismiss and supplement argues that

Appellant advances no issues in her brief relevant to the Orders

on appeal.   The Appellees further argue that the appeal of the

original order enjoining her from violating the Barton Doctrine

was deemed frivolous by this court and that this appeal to the

amended order entering injunction should be deemed likewise.   The

Trustee also advises the court that he filed a final report and




     1 Judge Catliota issued a memorandum opinion and entered a
civil contempt order on March 28, 2014. Ms. Hoang later filed an
affidavit of compliance indicating that she complied with contempt
order by executing a promissory note in favor of the Trustee in
the amount of $180,000. She then requested that the Bankruptcy
Court remove the contempt order. Judge Catliota issued an order
denying Ms. Hoang’s request, stating that the delivery of the
promissory note does not purge the contempt. (Bankr.Case No. 05-
25738, at ECF No. 2445).
                                7
applications       for     compensation       on     February 25,        2019,    in   the

bankruptcy        action    and,   until      this        appeal   is    resolved,     the

bankruptcy court cannot authorize a final distribution of assets

to creditors.

       Hoang does not provide any basis for vacating the Amended

Order granting summary judgment, dismissing counterclaims, and

permanently enjoining her from filing any further actions against

certain parties without first filing a motion requesting leave to

do    so   from    the     court   or   the       Order    denying      the   motion   for

reconsideration.         The Supreme Court mandated that all must comply

with the Barton Doctrine and Hoang is no exception.                              She must

obtain leave of court before suing individuals in connection with

their responsibilities in administering the bankruptcy estate.

Thus, this appeal has no basis in fact or law and is frivolous.

IV.    Conclusion

       For the foregoing reasons, the application to proceed in forma

pauperis will be granted and the appeal will be dismissed.                               A

separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                              8
